Interlocutory and final judgments and order reversed, and demurrer overruled, with costs, with leave to the defendants to plead over within twenty days upon payment of the costs of the demurrer and of this appeal. Held, that the complaint states facts sufficient to constitute a cause of action. Upon demurrer the validity of the complaint must be determined from the pleading itself. Nothing else can be considered. If the complaint states facts which, standing alone, state a cause of action, the demurrer must be overruled, no matter what the court may think about the justice of the claim or the probability of the plaintiff finally succeeding upon the trial of the action. All concur.